It was open to the jury to find on their own examination of the food chopper and photographs thereof that the defendant had been negligent in designing a machine which readily permitted the user’s fingers to reach the cutting blades. Smith v. Ariens Co., 375 Mass. 620, 625 (1978). The jury could also have found that the machine was negligently designed on the basis of the testimony of the plaintiffs expert that the machine was dangerous and could have been designed to perform the same function in a safer fashion. Uloth v. City Tank Corp., 376 Mass. 874, 881, 884 (1978).

Judgment affirmed.